Citation Nr: 1804788	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  14-11 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial compensable rating for a left foot disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disorder, and if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a cervical spine disorder, and if so, whether service connection is warranted.

4.  Entitlement to service connection for a bilateral upper extremity disorder.

5.  Entitlement to a rating in excess of 20 percent for a right shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to May 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2012 and September 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran submitted a claim form in October 2015 which included claims for low back consideration of clear and unmistakable error (CUE) and right shoulder consideration of CUE.  As the low back and right shoulder claims before the Board are direct appeals, the Board will continue to review them as direct claims rather than on the basis of CUE because direct claims are reviewed de novo, which entails a lower, and more advantageous to veterans, evidentiary standard than the one applied to CUE requests.  Alternatively, if the Veteran was seeking to file CUE requests in regard to the Board's prior decisions addressing her earlier low back and right shoulder claims, the October 2015 filing is insufficient to do so because it does not identify the date of the Board decision or decisions to which the motion relates.  See 38 C.F.R. § 20.1404(a).  Therefore, no CUE request is pending at the present time and the Veteran's low back and right shoulder claims are addressed below as they are identified on the title page.

The Veteran had a Board hearing in July 2017.  Thereafter, in a January 2018 correspondence, the Veteran's representative waived initial RO consideration of evidence received after the filing of the substantive appeals.  See 38 C.F.R. § 20.1304(c).

The decision below addresses the left foot rating claim and the reopening of the previously denied service connection claims.  The issues of service connection for the reopened claims as well as an increased rating for a right shoulder disability are addressed in the remand section following the decision.


FINDINGS OF FACT

1.  Since the date of service connection, the Veteran has been diagnosed with metatarsalgia of the left foot manifested by painful motion.

2.  The Veteran's hallux valgus of the left foot has not been of a severity equivalent to amputation of the great toe or required resection of the metatarsal head.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 10 percent for metatarsalgia of the left foot have been met since the date of service connection.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.59, 4.71a, Diagnostic Code (DC) 5279 (2017).

2.  The criteria for an initial compensable rating for hallux valgus have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.59, 4.71a, DC 5280 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  Increased Rating-Left Foot Disability

Rating Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Veteran's left foot disability is currently evaluated under 38 C.F.R. § 4.71a, DC 5280 for hallux valgus.  Hallux valgus is rated at 10 percent for either severe symptomatology when equivalent to amputation of the great toe or when operated on with resection of the metatarsal head.  38 C.F.R. § 4.71a, DC 5280.

It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Section 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the DC under which the disability is being evaluated is predicated on range of motion measurements.  See Southall-Norman v. McDonald, 28 Vet. App. 346, 354 (2016).

Facts and Analysis

The Veteran contends that her left foot disability is compensably disabling.  In this regard, she reported during the July 2017 Board hearing that her left foot disability had worsened after an April 2015 VA examination.  She further stated that, while she may have had hallux valgus, she is currently experiencing a different left foot disability.

During post-service VA treatment October 2008, a podiatrist found that the Veteran's left foot exhibited Morton's neuroma of the second metatarsal space with metatarsalgia.  

Thereafter, the Veteran was afforded a VA examination in regard to her left foot in January 2012.  The examiner noted that the Veteran's post-service VA treatment records showed treatment for left foot pain and that she uses a cane for walking.  The examiner found that the Veteran had hallux valgus of mild to moderate severity, and not severe symptoms equivalent to amputation of the great toe or surgery.  Morton's neuroma and metatarsalgia of the left foot were also noted.

Subsequently, the Veteran was examined again in regard to this disability in April 2015 by the January 2012 examiner.  The Veteran reported that her left foot pain had increased since the January 2012 examination and that she would begin to limp after walking a quarter of a mile.  She also reported experiencing daily flare-ups of this disability which result in pain.  The examiner found that the Veteran had hallux valgus of mild to moderate severity, Morton's neuroma of mild to moderate severity, and metatarsalgia of the left foot.  The examiner reported that the Veteran experiences functional loss of pain on movement, on weight-bearing, and nonweight-bearing, as well as interference with standing due this disability.

The Veteran was afforded another examination in regard to this claim in May 2017.  The Veteran reported that flare-ups of her left foot disability cause a dull stabbing pain that prevents her from walking or standing on her left foot.  The examiner reported that, while the VA examiner had diagnosed the Veteran with hallux valgus in January 2012 and April 2015, such diagnoses were made in error.  The examiner explained that the left foot condition experienced by the Veteran is the same as her Morton's neuroma of the second intermetatarsal space diagnosed by the VA podiatrist in October 2008.  The examiner noted that this disability causes the Veteran to experience less movement than normal, weakened movement, pain on movement, pain on weight-bearing and nonweight-bearing, swelling, and lack of endurance.  The examiner also noted that the disability disturbs the Veteran's ability to walk, sit, and stand.

The Board notes that, although VA regulation 38 C.F.R. § 4.20 allows for ratings by analogy, the United States Court of Appeals for Veterans Claims (Court) held that when a condition is specifically listed in VA's schedule for rating disabilities, it may not be rated by analogy.  In other words, an analogous rating may be assigned only where the service-connected condition is unlisted in VA's schedule for rating disabilities.  See Copeland v. McDonald, 27 Vet. App. 333, 336-337 (2015) (quoting Suttman v. Brown, 5 Vet. App. 127, 134 (1993)).  Here, the Board finds the May 2017 examiner's conclusion that the Veteran's left foot symptomatology is properly attributed to Morton's neuroma of the second intermetatarsal space rather than hallux valgus to be clear and unequivocal and is based on the relevant information, including the Veteran's STRs and post-service treatment records.  Moreover, the examiner's explanation is logical and follows from the facts and information given.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Therefore, this disability should be rated for Morton's neuroma in accordance with such finding.

Under DC 5279, a 10 percent rating is warranted for metatarsalgia, anterior (Morton's disease), unilateral or bilateral.  38 C.F.R. § 4.71a, DC 5279.

Based on the foregoing, and pursuant to 38 C.F.R. § 4.59 and Southall-Norman, the Board finds entitlement to an initial 10 percent rating is warranted under DC 5279 for the Veteran's left foot disability, which is the highest available schedular rating under this DC.  38 C.F.R. § 4.71a, DC 5279.

The Board has considered whether a compensable rating is also warranted for hallux valgus.  The June 2017 VA examiner persuasively explained why the historic diagnosis was wrong.  In any case, even if hallux valgus was present, the January 2012 and April 2015 VA examinations do not show it to have been compensably disabling.  In this regard, the examiner found that it was mild to moderate in severity during such examinations.  In addition, the Veteran has not had an operation on her left foot.  Furthermore, the Veteran is compensated for painful motion of her left foot by the 10 percent rating assigned herein under DC 5279.  38 C.F.R. § 4.59; Southall-Norman, 28 Vet. App. at 354.  The Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against an initial compensable rating for hallux valgus at any time during the period on appeal, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Although the Board is remanding other issues for further development, remand is not necessary for the claim decided herein as there is no reasonable possibility that further assistance would further substantiate this claim.  See 38 C.F.R. § 3.159(d).

II.  Claims to Reopen-Low Back and Cervical Spine Disorders

In a February 1993 rating decision, the RO denied the Veteran's claims of service connection for back and cervical spine disorders.  Subsequently, after the Veteran filed a claim to reopen, by an October 2007 decision, the Board denied the Veteran's request to reopen such claims because no new and material evidence had been submitted.  She was mailed a copy of the decision at such time to the then current mailing address of record.  Board decisions are final as of the day they are mailed.  See 38 U.S.C. § 7104(b); 38 C.F.R. § 20.1100.

In June 2010, the Veteran filed a new claim to reopen.  The Board finds that new and material evidence has been submitted so that the previously denied claims of service connection for low back and cervical spine disorders are reopened.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  See also April 2010 VA Treatment Record; April 2011 Physician's Letter; May 2011 VA Examination; July 2012 Private Treatment Record; November 2014 Fellow Veteran Statement; July 2017 Hearing Transcript.  The reopened claims are further addressed below.

Although a March 2006 rating decision denied service connection for swelling of multiple body parts, including the hands, the Board finds that the Veteran's present claim of service connection for a bilateral upper extremity disorder is a new claim distinct from the prior claim.  Thus, new and material evidence is not needed to address this new claim.


ORDER

An initial 10 percent rating for metatarsalgia of the left foot disability is granted, subject to the applicable regulations concerning the payment of monetary benefits.

An initial compensable rating for hallux valgus of the left foot is denied.

New and material evidence having been received, the claim of service connection for a low back disorder is reopened.

New and material evidence having been received, the claim of service connection for a cervical spine disorder is reopened.


REMAND

During the July 2017 Board hearing, the Veteran contended that she has a low back disorder and cervical spine disorder that began during service and continued following her discharge.  She stated that her cervical spine disorder was incurred in a motor vehicle accident (MVA) in 1990.  She further stated that if her back disorder is a congenital condition, it was aggravated by her military service.  The Veteran also contended during the Board hearing that she has a bilateral upper extremity disorder caused by her cervical spine disorder.

The Veteran's service treatment records (STRs) contain treatment for a low back disorder.  One such record contains a report that an x-ray showed the Veteran has scoliosis of the back.  Another STR shows that she experienced an MVA in 1990.  Thereafter, STRs show that she was treated for neck pain and numbness of the bilateral upper extremities.  In addition, in November 1984, an STR shows that nerve testing was conducted, but no abnormalities were found at such time.

The Veteran was examined by VA in regard to her back claim in April 2011.  The examiner attributed her back pain to congenital abnormalities rather than an in-service etiology.  Thereafter, in May 2011, a VA examiner reported that he thought her back and neck conditions may be due to fibromyalgia.  In a subsequent addendum opinion, this examiner stated that there was no objective evidence of an upper extremity neurologic condition.  Subsequently, a February 2012 VA examiner found that the Veteran's back and neck conditions are caused by aging and that her bilateral upper extremity symptoms were unrelated to her neck condition.  Then, in a July 2012 private treatment record, a physician reported that the Veteran's pain diagram is consistent with a fibromyalgia patient with symptoms in the cervical, bilateral upper limb, and lumbar regions.  Thereafter, in September 2014, a VA examiner found the Veteran had fibromyalgia which onset during her service.  Given the presence of additional relevant evidence associated with the file since the Veteran was last examined in regard to these claims, the Board finds a remand is warranted for VA examinations to determine the nature and etiologies of the Veteran's low back, cervical spine, and bilateral upper extremity disorders.  

The Veteran also contends that she should receive a higher rating for her service-connected right shoulder disability.  The Board finds that a remand is warranted in regard to this claim pursuant to the recent precedential decisions of Correia v. McDonald, 28 Vet. App. 158 (2016) (instructing that VA orthopedic examinations should include tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing (if applicable) and, if possible, with the range of the opposite undamaged joint) and Sharp v. Shulkin, 29 Vet. App. 26 (2017) (outlining VA examiners' obligation to elicit information regarding flare-ups of a musculoskeletal disability if the examination is not conducted during such a flare-up, and to use this information to characterize additional functional loss during flare-ups).  Therefore, even though VA examinations were conducted in July 2010, April 2015, September 2016, and May 2017, such claim is remanded to allow for another VA examination to assess the severity of such disability.

Accordingly, these claims are REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional with respect to the Veteran's low back, neck and bilateral upper extremity disorders.  The examination should be conducted at a facility other than the Jackson VA Medical Center (VAMC), if possible.  The examiner must review the entire claims file.  The examiner is to diagnose all disorders, to potentially include fibromyalgia, present since January 2010.

Low Back:

The examiner is to determine whether or not each low back disorder is a disease or defect.  The terms "disease" and "defect" must be interpreted as being mutually exclusive.  For VA legal purposes, the term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  The term "defect" is defined as structural or inherent abnormalities or conditions that are more or less stationary in nature.  Defects are static conditions that are incapable of improvement or deterioration, whereas diseases are capable of such progression.

(A)  For each low back disorder deemed a congenital disease or acquired disorder, the presumption of soundness applies.  As such, the examiner should explain whether the disorder clearly and unmistakably pre-existed service.  

(i)  If this issue is debatable where reasonable minds could disagree, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder is related to service.

(ii)  If there is clear and unmistakable evidence that the disorder pre-existed service, the examiner should opine as to whether the disorder clearly and unmistakably was not aggravated during service, to include as due to in-service MVA.  Aggravation is an increase in disability beyond the natural progress of the disease or temporary flare-up.

(B)  For each disorder deemed a congenital defect, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) subject to a superimposed disease or injury during service.

Neck:

(A)  Identify all of the Veteran's cervical spine disorders, to potentially include fibromyalgia, present since January 2010.

(B)  For each diagnosed cervical spine disorder, indicate whether it is at least as likely as not (50 percent probability or greater) that such disorder had its onset during or is otherwise related to service, to include the Veteran's January 1990 MVA.

Bilateral Upper Extremities:

(A)  Identify all of the Veteran's upper extremity disorders, to potentially include fibromyalgia, present since January 2010.

(B)  For all identified upper extremity disorders, provide an opinion as to whether the disorder is caused or aggravated by a cervical spine disorder.  The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

(C)  If fibromyalgia of the upper extremities is diagnosed, indicate whether it is at least as likely as not (50 percent probability or greater) that such disorder had its onset during or is otherwise related to service.

A rationale for all opinions expressed should be provided.

2.  Also, schedule a VA examination by an appropriate medical professional to assess the current severity of the Veteran's service-connected right shoulder disability, to include specific findings regarding pain on range of motion testing, an estimation of functional loss, per Correia and Sharp.  The examination should be conducted at a facility other than the Jackson VAMC, if possible.

After reviewing the Veteran's claims file and eliciting the history of the Veteran's symptoms, to specifically include any symptoms and functional impact that she experiences during flare-ups of this disability, the examiner should conduct a relevant clinical examination.  Specifically, the Veteran should be tested for pain in both weight-bearing and nonweight-bearing positions, and on both active and passive motion.  If this cannot be performed, the examiner should explain why.

If the examination is not conducted during a flare-up, the functional impact of a flare-up should be estimated based on the Veteran's reports.  If this cannot be done, the examiner should explain why.

A rationale for all opinions expressed should be provided.

3.  Finally, readjudicate the claims remaining on appeal.  If all benefits sought are not granted in full, issue a supplemental statement of the case (SSOC) and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


